Citation Nr: 0030677	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  98-19 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from April 1968 to April 1970.

Received by the New York, New York Regional Office (RO) of 
the Department of Veterans Affairs (VA) in March 1994 was the 
veteran's Application for Increased Compensation Based on 
Unemployability (VA Form 21-8940), in which he claimed that 
his PTSD prevented him from securing or following any 
substantially gainful occupation.  Also received in March 
1994 was a Statement in Support of Claim (VA Form 21-4138) in 
which the veteran requested an increase in his service-
connected disability compensation; he contended that due to 
his chronic seizures he was unable to work.  

In May 1995 the veteran's representative filed, on the 
veteran's behalf, a claim for an increased rating, greater 
than 30 percent, for his service-connected PTSD.  By rating 
action in September 1995, the RO granted an increased, 50 
percent, rating for the veteran's PTSD.  In June 1996 the 
veteran notified the RO that he was moving to South Carolina.  
In November 1996, the RO made a notation in the file that the 
veteran's claim for a total disability rating based on 
individual unemployability had not yet been addressed and 
that a VA examination was necessary for that claim.  The RO 
also noted that the veteran had moved and that his claims 
folder should be transferred to the Columbia, South Carolina 
RO.  The record reflects that the veteran then failed to 
report for the VA examination scheduled in February 1997.  

By rating action in March 1997, the RO denied a rating in 
excess of 50 percent for the veteran's PTSD and denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability, based on 
the veteran's failure to report for the VA examination.  
Received by the RO in March 1997 from the veteran was a 
Statement in Support of Claim (VA Form 21-4138) in which the 
veteran indicated that he received the RO's rating decision 
dated in March 1997, and claimed he never received notice of 
the appointment for the VA examination in February 1997.  He 
requested that another examination be arranged.  

The record reflects that the veteran reported for a VA 
examination in January 1998, and subsequently the RO issued a 
rating decision again denying a rating in excess of 50 
percent for PTSD and denying entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability.  Accordingly, the Board of 
Veterans' Appeals (Board) finds that the veteran's claim for 
a total disability rating based on individual unemployability 
has been pending since March 1994, and therefore, this matter 
comes before the Board from the March 1997 RO rating 
decision, in which the RO denied a rating in excess of 50 
percent for the veteran's PTSD and denied entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability.


REMAND

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.103(a) (1999).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which he has referred and 
obtaining adequate VA examinations.  The Court also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The duty to assist the veteran includes the obligation to 
obtain ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.  

On VA examination in May 2000 the veteran reported having no 
psychiatric treatment until he began to see a doctor at the 
VA outpatient clinic in Greenville in April 1999, once every 
other month.  He also reported that he began to attend 
classes at the Vet Center in September 1999 to help him deal 
with his anger.  The record reflects that the RO has yet to 
obtain these potentially relevant VA treatment records cited 
by the veteran.  As VA treatment records are considered to be 
constructively of record, and may be relevant to the instant 
claim, the RO should obtain complete VA treatment records for 
the veteran.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The 
Board also notes that fulfillment of the statutory duty to 
assist includes conducting a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  In that regard, if any pertinent 
treatment records are obtained by the RO, then the veteran 
should be scheduled for another VA psychiatric examination, 
to evaluate the current severity of the veteran's service-
connected PTSD, and to include consideration of all treatment 
records.

The schedular criteria by which PTSD is rated have been 
changed during the pendency of the veteran's appeal.  See 61 
Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective Nov. 7, 
1996).  Therefore, consideration of both old and new criteria 
should be accomplished, Karnas v. Derwinski, 1 Vet. App. 308 
(1991), and the criteria most favorable to the veteran's 
claim should be used.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he provide the name(s) and 
address(es) of all medical care providers 
(VA and private) who have treated him for 
his PTSD since March 1994.  After 
obtaining any necessary releases, the RO 
should obtain copies of complete clinical 
records from the identified treatment 
sources, and associate them with the 
claims folders.  This should specifically 
include complete treatment records from 
the Greenville VA outpatient treatment 
center and the Vet Center.  

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and severity of any 
psychiatric disorder, to specifically 
include consideration of whether the 
veteran has a current diagnosis of PTSD.  
It is imperative that the examiner review 
the claims folders prior to the 
examination and review the revised 
criteria for rating psychiatric 
disabilities as discussed above, together 
with the criteria in effect prior to 
November 7, 1996.  The examiner should 
report the findings consistent with the 
revised regulatory criteria cited above.  
A Global Assessment of Functioning (GAF) 
score should be provided, and the 
examiner should explain the meaning of 
any score.  The examiner should render an 
opinion as to what effect the service-
connected disability has on the veteran's 
ability to obtain and retain 
substantially gainful employment.  The 
examiner should provide supporting 
rationale for any opinion rendered.  

3.  Following the completion of all 
requested development, the RO should 
review the veteran's claims on the basis 
of all evidence of record and all 
applicable law and regulations.  If 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and a reasonable period for 
response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 6 -


